                                                                                      Cat06,LC3,Ruiz,Transf
                                      U.S. District Court
                             Northern District of Ohio (Cleveland)
                       CIVIL DOCKET FOR CASE #: 1:19−cv−02684−JG

Paroda v. Van−Am Tool & Engineering, LLC.                    Date Filed: 11/15/2019
Assigned to: Judge James S. Gwin                             Jury Demand: None
Cause: 29:1362 ERISA                                         Nature of Suit: 791 Labor: E.R.I.S.A.
                                                             Jurisdiction: Federal Question
Plaintiff
Stephen Paroda                                represented by Natalie F. Grubb
                                                             Grubb & Associates
                                                             Ste. 260−A
                                                             437 West Lafayette Road
                                                             Medina, OH 44256
                                                             330−725−7252
                                                             Fax: 330−723−1095
                                                             Email: officemgr@grubbandassoc.com
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active

                                                             Mark E. Owens
                                                             Grubb & Associates
                                                             Ste. 260−A
                                                             437 West Lafayette Road
                                                             Medina, OH 44256
                                                             330−725−7252
                                                             Fax: 330−723−1095
                                                             Email: lawoffice2@grubbandassoc.com
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active


V.
Defendant
Van−Am Tool & Engineering, LLC                represented by Brittany N. Brantley
                                                             Fisher & Phillips − Cleveland
                                                             Ste. 4000
                                                             200 Public Square
                                                             Cleveland, OH 44114
                                                             440−838−8800
                                                             Fax: 440−838−8805
                                                             Email: bbrantley@fisherphillips.com
                                                             ATTORNEY TO BE NOTICED
                                                             Bar Status: Active

                                                             Jeffrey Douglas Smith
                                                             Fisher & Phillips − Cleveland
                                                             Ste. 4000
                                                             200 Public Square
                                                             Cleveland, OH 44114
                     Case 5:20-cv-06017-RK Document 11 Filed 02/06/20 Page 1 of 3
                                                                          440−838−8800
                                                                          Fax: 440−838−8805
                                                                          Email: jdsmith@fisherphillips.com
                                                                          ATTORNEY TO BE NOTICED
                                                                          Bar Status: Active

                                                                          Jerry P. Cline
                                                                          Fisher & Phillips − Cleveland
                                                                          Ste. 4000
                                                                          200 Public Square
                                                                          Cleveland, OH 44114
                                                                          440−838−8800
                                                                          Fax: 440−838−8805
                                                                          Email: jcline@fisherphillips.com
                                                                          ATTORNEY TO BE NOTICED
                                                                          Bar Status: Active

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #   Docket Text

 11/15/2019      Ï1   Complaint against Van−Am Tool & Engineering, LLC. Filing fee paid $ 400, receipt number
                      0647−9630199. Filed by Stephen Paroda. (Attachments: # 1 Civil Cover Sheet, # 2Civil Summons)
                      (Owens, Mark) (Entered: 11/15/2019)

 11/15/2019       Ï   Judge James S. Gwin assigned to case, (Y,A) (Entered: 11/15/2019)

 11/15/2019       Ï   Random Assignment of Magistrate Judge pursuant to Local Rule 3.1. In the event of a referral, case
                      will be assigned to Magistrate Judge David A. Ruiz. (Y,A) (Entered: 11/15/2019)

 11/15/2019      Ï2   Original Summons and Magistrate Consent Form issued to counsel for service upon Van−Am Tool
                      & Engineering, LLC. (Attachments: # 1 Magistrate Consent Form) (Y,A) (Entered: 11/15/2019)

 11/26/2019      Ï3   FILING ERROR, DOCUMENT INCOMPLETE. Return of Service by certified mail executed upon
                      Van−Am Tool & Engineering, LLC on 11/21/2019, no delivery date on green card, date obtained
                      from U.S. Postal Service website, filed on behalf of Stephen Paroda (Attachments: # 1 Exhibit
                      Green Card, # 2 Exhibit USPS Tracking)(Owens, Mark) Modified text on 12/5/2019 (S,SR).
                      (Entered: 11/26/2019)

 12/10/2019      Ï4   Return of Service by certified mail executed upon Van−Am Tool & Engineering, LLC on
                      11/21/2019, no delivery date on green card, date obtained from U.S. Postal Service website, filed on
                      behalf of Stephen Paroda (Attachments: # 1 Exhibit Returned signed green card, # 2 Exhibit USPS
                      Tracking)(Grubb, Natalie) Signed by Mark Owen. Modified text on 12/10/2019 (S,SR). (Entered:
                      12/10/2019)

 12/11/2019      Ï5   Motion for extension of time until January 10, 2020 to answer filed by Defendant Van−Am Tool &
                      Engineering, LLC. (Brantley, Brittany) (Entered: 12/11/2019)

 12/12/2019       Ï   Order [non−document] entered by Judge James S. Gwin on 12/12/2019. The Court grants
                      defendant's Motion for Extension of Time to Answer 5 until 1/10/2020.(S,KM) (Entered:
                      12/12/2019)

 01/10/2020      Ï6   Attorney Appearance by Jerry P. Cline filed by on behalf of Van−Am Tool & Engineering, LLC.
                      (Cline, Jerry) (Entered: 01/10/2020)

 01/10/2020       Ï

                       Case 5:20-cv-06017-RK Document 11 Filed 02/06/20 Page 2 of 3
                    IMPORTANT: Prepare now and avoid delays logging in later. The U.S. District Court for the
                    Northern District of Ohio [OHND] will be upgrading CM/ECF to the Next Generation of CM/ECF
                    [NextGen] on February 10, 2020. Information regarding NextGen can be found on the court's
                    website.

                    Preparing for NextGen CM/ECF is a multi−step process. Step one is to obtain or upgrade your
                    PACER account. Currently, attorneys within a firm may share a PACER account. This will not be
                    allowed with NextGen. Each attorney must have their own upgraded PACER account. If you are
                    using a shared PACER account, register for a new PACER account by clicking here.

                    If you have an upgraded PACER account for another NextGen court or your PACER account was
                    created after August 10, 2014, no further action is required at this time. If neither applies, you must
                    upgrade your legacy PACER account. If this is not done, you will be unable to e−file after
                    February 10, 2020. Instructions for linking your PACER account to your CM/ECF account will be
                    sent in February. If you still have questions, please contact the PACER Service Center at
                    800−676−6854 or the Clerk's Office Help Desk at 1−800−355−8498. (SL) (ADI) (Entered:
                    01/10/2020)

01/10/2020    Ï7    Motion to dismiss for Improper Venue or in the Alternative, Motion to Transfer Venue with
                    memorandum in support filed by Defendant Van−Am Tool & Engineering, LLC. (Attachments: # 1
                    Declaration of Leonid Perelman, # 2 Exhibits A − H)(Cline, Jerry) (Entered: 01/10/2020)

01/23/2020    Ï8    Opposition to 7 Motion to dismiss for Improper Venue or in the Alternative, Motion to Transfer
                    Venue filed by All Plaintiffs. (Attachments: # 1 Affidavit Stephen Paroda)(Grubb, Natalie)
                    (Entered: 01/23/2020)

01/30/2020    Ï9    Reply to response to 7 Motion to dismiss for Improper Venue or in the Alternative, Motion to
                    Transfer Venue Reply to Plaintiff's Brief in Opposition to Defendant's Motion filed by Van−Am
                    Tool & Engineering, LLC. (Cline, Jerry) (Entered: 01/30/2020)

02/03/2020     Ï    LAST NOTICE: Prepare now and avoid delays logging in later. The U.S. District Court for the
                    Northern District of Ohio [OHND] will be upgrading CM/ECF to the Next Generation of CM/ECF
                    [NextGen] on February 10, 2020. In order to complete our final transition to NextGen, CM/ECF
                    will be offline starting at 12:00 noon on Friday, February 7, 2020, through 11:59 p.m. Sunday,
                    February 9, 2020. Pursuant to General Order 2020−02, we have established an email box,
                    nextgenfilings@ohnd.uscourts.gov, for submitting documents to be filed during this period.

                    Preparing for NextGen is a two−step process. Step one was to obtain or upgrade your PACER
                    account. Each attorney should have their own individual upgraded PACER account at this time.
                    Step two will be to link your upgraded PACER account to your OHND e−filing account in the
                    NextGen CM/ECF system on or after February 10, 2020. Linking Instructions. You will be unable
                    to e−file until the accounts are linked. If you have any additional questions, please call the Clerk's
                    Office Help Desk at 1−800−355−8498. (SL) (ADI) (Entered: 02/03/2020)

02/04/2020   Ï 10   Order signed by Judge James S. Gwin on 2/4/2020. The Court grants defendant's motion to transfer
                    venue to the Western District of Missouri 7 for the reasons as set forth in this Order. (S,KM)
                    (Entered: 02/04/2020)




                     Case 5:20-cv-06017-RK Document 11 Filed 02/06/20 Page 3 of 3
